Name: Council Implementing Decision of 7Ã December 2009 authorising the Republic of Latvia to extend the application of a measure derogating from Article 193 of Directive 2006/112/EC on the common system of value added tax
 Type: Decision_IMPL
 Subject Matter: marketing;  taxation;  distributive trades;  Europe;  European Union law
 Date Published: 2009-12-24

 24.12.2009 EN Official Journal of the European Union L 347/30 COUNCIL IMPLEMENTING DECISION of 7 December 2009 authorising the Republic of Latvia to extend the application of a measure derogating from Article 193 of Directive 2006/112/EC on the common system of value added tax (2009/1008/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2006/112/EC of 28 November 2006 (1), and in particular Article 395(1) thereof, Having regard to the proposal from the Commission, Whereas: (1) By letter registered with the Secretariat-General of the Commission on 3 March 2009, the Republic of Latvia (hereinafter Latvia) requested an authorisation to continue to apply a measure derogating from the provisions of Directive 2006/112/EC governing the person liable for the payment of the VAT to the tax authorities. (2) In accordance with Article 395(2) of Directive 2006/112/EC, the Commission informed the other Member States of the request made by Latvia in a letter dated 22 September 2009. By a letter dated 24 September 2009, the Commission notified Latvia that it had all the information that it deemed necessary to consider the request. (3) The timber market in Latvia is dominated by small local companies and individual suppliers. The nature of the market and the businesses involved have generated tax fraud which the tax authorities have found difficult to control. Therefore, a special provision was included in Latvias law on VAT, laying down that, as regards timber transactions, the person liable to pay tax is the taxable person for whom the taxable supply of goods or services is carried out. (4) The measure derogates from Article 193 of Directive 2006/112/EC, stipulating that, under the internal system, the taxable person supplying goods or service is normally liable for the payment of the tax. (5) The measure has previously been authorised in the 2003 Act of Accession (2), in particular in Chapter 7, point 1(b) of Annex VIII thereto, and by Decision 2006/42/EC of 24 January 2006 (3) under the then applicable Sixth Directive 77/388/EEC of 17 May 1977 on the harmonisation of the laws of the Member States relating to turnover taxes  Common system of value added tax: uniform basis of assessment (4). (6) The Commission understands that the legal and factual situation which justified the current application of the derogating measure in question has not changed and continues to exist. Latvia should therefore be authorised to apply the measure during a further limited period. (7) The derogation will not adversely affect the Unions own resources accruing from VAT, HAS ADOPTED THIS DECISION: Article 1 By way of derogation from Article 193 of Directive 2006/112/EC, Latvia is authorised to continue to designate the recipient as the person liable to pay VAT in the case of timber transactions. Article 2 This Decision shall apply from 1 January 2010 until 31 December 2012. Article 3 This Decision is addressed to the Republic of Latvia. Done at Brussels, 7 December 2009. For the Council The President C. MALMSTRÃ M (1) OJ L 347, 11.12.2006, p. 1. (2) OJ L 236, 23.9.2003, p. 33. (3) OJ L 25, 28.1.2006, p. 31. (4) OJ L 145, 13.6.1977, p. 1.